Title: From Benjamin Franklin to John Ellis, 12 January 1774
From: Franklin, Benjamin
To: Ellis, John


Cravenstreet Jan. 12. 1774
In this same Year (1652) one Mr. Edwards, a Turky Merchant, brought home with him a Greek Servant, who understood the roasting and making of Coffee, till then unknown in England. This Servant was the first who sold Coffee, and kept a House for that purpose in London.

The first Mention of Coffee in our Statute Books is Anno 1660 (12 mo Regni Car. II Cap. 24).
In 1675 K. Charles issued a Proclamation to shut up the Coffeehouses, but in a few Days suspended that Proclamation by a second. They were charg’d with being Seminaries of Sedition.
In 1718 the Dutch Colony at Surinam began first to plant Coffee.
In 1732 it was cultivated in Jamaica, and an Act passed to encourage its Growth there. It had been cultivated before by the French at Martinica, Hispaniola and Ile Bourbon.
Dr. Franklin presents his Compliments to Mr. Ellis, and sends him all the Information he has concerning Coffee. It is collected from Anderson’s History of Commerce. And he knows of no other Book that gives any Account of it.
 
Addressed: To / John Ellis Esqr / Gray’s Inn / Pryer
Endorsed: Jany 12th 1774 Dr. Benjn. Franklin
